Opinion issued February 20, 2003 
 




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00095-CV
____________

IN RE BRUCE LONNIE ANSON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Bruce Lonnie Anson,  requests that this Court compel respondent (1)
to enter a nunc pro tunc judgment to correct a clerical error that caused his sentence
to be extended 227 days in cause number 584549.  Relator contends that he is entitled
to jail time credit.  We deny the petition for writ of mandamus.
	We first observe that the granting of credit for jail time has historically been
accomplished by post-conviction writ of habeas corpus.  See Tex. Code Crim. P.
Ann. art. 11.07 (Vernon Supp. 2003); Ex parte Dunn, 976 S.W.2d 208 (Tex. Crim.
App. 1998).
	In addition, there are three prerequisites for the issuance of a writ of
mandamus by an appellate court, namely:  (1) the lower court must have a legal duty
to perform a nondiscretionary act; (2) the relator must make a demand for
performance; and (3) the subject court must refuse that request.  Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator
has not provided us with an adequate record showing his entitlement to the requested
relief.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is the Honorable Jim Wallace, Judge, 263rd District Court, Harris
County.